DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 8/8/22. 
Claims 1-20 are pending.
Drawings
The drawings were received on 8/8/22.  These drawings are approved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-10, 12-16, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-18, 20, respectively, of U.S. Patent No. 10, 791,524 to Desai et al. (the “Desai patent”) in view of Hahn et al., US 9,769,837, (“Hahn”) and Rappaport et al., US 2005/0043933, (“Rappaport”).  
Claim 1 of the Desai patent teaches/recites the limitations of claim 1 of this instant application “A method comprising: 
determining one or more mobile client density variation trends in a wireless network location (see col. 17, lines 11-12); 
determining one or more neighbor message power variation trends between at least a first access point and a second access point within the wireless network location (see col. 17, lines 13-15); 
generating at least one correlation bias factor for the first time period by correlating the one or more mobile client density variation trends with the one or more neighbor message power variation trends (see col. 17, lines 16-22); and 
determining a path loss between at least the first access point and the second access point based on the at least one correlation bias factor and data associated with neighbor messages sent between the first access point and the second access point” (see col. 17, lines 23-26).
Claim 1 of the Desai patent does not recite the limitation “over a first time period” associated with the first two “determining” acts and the “generating” act as recited in claim 1 of this instant application.  In addition, claim 1 of this instant application omits some limitations of claim 1 of the Desai patent, i.e., the limitations “with respect to time-of-day … predetermined mobile client density” are omitted.
In order to better show the differences between the two claims, see the table below which compares claim 1 of the instant application to claim 1 of the Desai patent.  The limitations in both claims have been underlined which show the differences between the two claims.
1.(instant application) A method comprising: 

determining one or more mobile client density variation trends in a wireless network location over a first time period; 

determining one or more neighbor message power variation trends between at least a first access point and a second access point within the wireless network location over the first time period; 

generating at least one correlation bias factor for the first time period by correlating the one or more mobile client density variation trends with the one or more neighbor message power variation trends over the first time period; and 




determining a path loss between at least the first access point and the second access point based on the at least one correlation bias factor and data associated with neighbor messages sent between the first access point and the second access point.

1.(Desai patent) A method 
comprising: 

determining one or more mobile client density variation trends in a wireless network location; 

determining one or more neighbor message power variation trends between at least first and second access points within the wireless network location; 


generating at least one correlation bias factor by analyzing the one or more mobile client density variation trends and the one or more neighbor message power variation trends with respect to time-of-day information to determine periods of time having fluctuations in neighbor message power and a predetermined mobile client density; and 

determining a path loss between at least the first and second access points based on the correlation bias factor and data associated with neighbor messages sent between the first and second access points.


The omission of the limitations “with respect to time-of-day … predetermined mobile client density” of claim 1 of the Desai patent from claim 1 of this instant application is deemed an obvious modification.  This is so since this omission is deemed analogous to an elimination of parts which the Board and the courts have held to be unpatentable, absent unexpected results, see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), see also MPEP 2144.04.  Furthermore, such an omission of limitations/parts is deemed obvious since this would lead to a power savings in the network controller since less acts are required.
Hahn teaches the limitations “determining one or more mobile client density variation trends in a wireless network location over a first time period” (see col. 10, lines 10-19, “the C-RAN measures a change in a user density … the density change of the UEs may be obtained such that a value  … is obtained every time T4”; the limitation “a first time period” reads on the disclosed time T4, see col. 9, lines 33-36 as supporting evidence).  Hahn also teaches that the change in user density is used to by the network to change a resource allocation type, see col. 10, lines 20-31.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify claim 1 of the Desai patent by incorporating the teachings of Hahn to effectively use the wireless resource of the access points resulting in an increase in the quality of experience of the UE or client devices, as suggested by Hahn in col. 2, lines 41-45.
Rappaport teaches the use of a “time period” in taking various measurement points for deploying a wireless network in an environment; see paragraph no. [0089] which discloses “the present invention comparisons and provides novel displays for different measurement runs, which may be a collection of measured points that are collected from a single communication network at different times of day, on perhaps different days.”  The collection of measurement points on different times of day/different days is used in the deployment of the wireless network for certain environments such as a building.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify claim 1 of the Desai patent and Hahn by incorporating the teachings of Rappaport to take into account, when determining path loss between access points, different traffic conditions that causes traffic flow or capacity to change over time, as suggested by Rappaport in paragraph no. [0089].
	The above analysis applies with equal force to independent claims 10 and 16 of this instant application compared with claims 9 and 17 of the Desai patent, respectively, since claims 10 and 16 are corresponding apparatus and computer readable storage media claims of method claim 1.
The remaining dependent claims 3-9, 12-15, 18, 20 of this instant application claim the same subject matter as claims 2-8, 10-13, 18, 20 of the Desai patent, respectively, and hence fall with claims 1, 10, and 16 of this instant application.  
Allowable Subject Matter
Claims 2, 11, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
The art-based rejections have been overcome in view of applicant’s amendments and arguments.  The amendments to the specification have been entered.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414